DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The claims provide for limitations upon the acupoint, including the GV acupoint. When looking at the instant specification, there is a definition for each of the acupoints, wherein the abbreviation is defined in the last paragraph of page 6, in the instant specification. This section of the specification provides for the “twelve primary meridians,” wherein none of the defined meridians include the abbreviation “GV.” Based upon the instant specification, it is unclear if this is a typographical error, wherein the Applicant meant to provide for the gallbladder (GB) or liver (LV) acupoints, or if GV is a different region. Since the prior art indicates that “GV” is a known meridian, and is defined as the governor vein, it will be assumed that this is what the Applicant intended. If this is the appropriate assumption, the Applicant can amend this into the listing of meridians, in the last paragraph of page 6; amending the specification in this manner will not be considered new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is indefinite because it is dependent on a canceled claim. It is unclear what claim the Applicant intended claim 30 to be dependent upon, and as such, it is impossible to reasonably examine this claim on its merit.
Claim 32 is indefinite because it is dependent on a canceled claim. For the sake of examining the claim on its merit, it will be assumed that claim 32 is dependent on claim 1.
Claim 33 is indefinite because it is dependent on claim 32, which has been rejected as being indefinite. For the sake of examining the claim on its merit, it will be assumed that claim 32 is dependent on claim 1, providing for claim 33 to be examinable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


per se, and does not provide for any additional ingredients that would provide for something significantly more than the natural product.
The claims is drawn to a pharmaceutical composition comprising a CD146+ cell, the cells has been isolated, and has not been cultured; the claim indicates that the cell was acquired through a process of electro-acupuncture. Based upon the claim language, the claim is drawn to a product-by-process composition, and as such, the Applicant is directed to MPEP 2113. Based upon this interpretation, unless the Applicant can provide evidence to show that the method materially changed the nature of the isolated cell, and CD146+ stem cell would necessarily read upon the claimed composition. For the analysis of the claim under 35 USC 101, the Applicant is directed to MPEP 2106.
Step 1 of the analysis asks if the claims are directed to a statutory category; since the claims are directed to a composition, the claims are drawn to one of the statutory categories. Step 2A asks if the claims are directed to a judicial exception. Since the claims are drawn to a cell that was isolated from nature, and appears unchanged from the natural cell, the claims are drawn to a product of nature, and are considered a judicial exception. This assessment is confirmed by Liu, et al (Cellular Physiology and Biochemistry, 38, 1605-1617, 2016 [IDS Reference]) and Ng, et al (World Journal of Stem Cells. 6, 111-119, 2014). Liu notes that endogenous unnatural or behave in an otherwise unnatural manner. Although Liu does not teach the claimed biomarker CD146, Ng explicitly states that the mesenchymal stem cells of Liu provide for the expression of CD146. Finally, step 2B asks if there are elements that add significantly more to the judicial exception. Since the claim is drawn to the cell, per se, and provides no other ingredients that would materially affect the nature of the naturally occurring cell, the answer is no and the claim is not eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-24, 32, 33 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al (Cellular Physiology and Biochemistry, 38, 1605-1617, 2016 [IDS Reference]) and Ng, et al (World Journal of Stem Cells. 6, 111-119, 2014) and Macpherson, et al (PGPub 2010/0210989). Liu provides for a method of mobilizing mesenchymal stem cells by applying electrostimulation to at least one acupoint. Liu indicates that these cells are positive for CD90 and CD44, and negative for CD45. See page 1605, “Abstract” section. Liu does not isolate the mesenchymal stem cells, nor provide methods of reintroducing the isolated stem cells.
Although Liu is silent with respect to CD146, Ng indicates that mesenchymal stem cells are positive for CD90, CD44, and CD146; Ng further indicates that these cells are negative for CD45. See page 112, left column, last [full] paragraph. Although Ng does not teach methods of isolating the mesenchymal stem cells described by Liu, Ng does explicitly indicate that methods of using mesenchymal stem cells, which are inherently positive for CD146, have been used in methods of treating macular degeneration. See page 116, entire.
Macpherson provides for a method of isolating mesenchymal stem cells from an individual, and reintroducing the cells back into the subject, without any steps of culturing the cells. See Abstract; paragraph [0002] [0045]. Macpherson indicates that the mesenchymal stem cells are positive for CD29 and CD44, suggesting that they are 
It would be obvious to combine the cited references because Liu provides for methods of mobilizing mesenchymal stem cells into the peripheral blood. Since mesenchymal stem cell have a known therapeutic utility, it would be obvious to isolate these cells with known methods of isolating the mesenchymal stem cells, and separating them from cells that might not provide for a therapeutic utility. Since Macpherson shows that mesenchymal stem cells can be effectively isolated from peripheral blood, and later reintroduced into a subject would suggest that there would be a reasonable expectation that Macpherson’s method could be used on the peripheral blood described in Liu, wherein there would be a reasonable expectation that there would be a greater population of mesenchymal stem cells in the peripheral blood following electrostimulation at an acupoint, as compared to no electrostimulation. Finally, it is already known in the prior art that mesenchymal stem cells, like those taught by Liu, can be used to treat various maladies, including macular degeneration.
With respect to claims 1 and 36, the instant claim is obvious over the prior art.
With respect to claim 2, Liu teaches that GV6 and GV4 are stimulated. See page 1607, Figure 1.
With respect to claim 3, Liu teaches GV6 and GV4, which are both acupoints found on the governor vein. Although Liu does not teach GV14 or GV20, there is no evidence of record to suggest that the specifically claimed acupoints provide for unexpected benefits, and it would appear that the application of stimulation along GV4, GV6, GV14, and GV20 provide for fundamentally identical cells.

With respect to claim 8, Macpherson provides for the isolation and purification of mesenchymal stem cells through leukaphoresis. See paragraph [0002].
With respect to claims 9-14, Macpherson indicates that it is possible to isolate cells using antibodies. See paragraph [0037] [0046]. Although Macpherson does not explicitly describe using antibodies towards CD146, the cited prior art provides for a number of different markers, including CD146. The ordinary artisan would find it obvious to target one, or more, mesenchymal stem cell markers, with their respective antibodies, as a means of isolating the cells of value. Furthermore, the ordinary artisan would find it obvious to utilize well-known art-accepted methods of isolating cells.
With respect to claims 23, 24, 37 and 38, Ng indicates that macular degeneration can be treated by the administration of isolated mesenchymal stem cells, which are identical to those claimed. As such, it would be obvious to apply the isolated cells of Liu, as these cells are identical to those of Ng.
With respect to claim 32 and 33, although the prior art does not explicitly teach the cryogenic preservation of cells, followed by thawing the cells prior to use, the MPEP states that freezing and thawing cells is considered to be well-understood, routine, and convention activity. See MPEP 2106.05(d)(II). If these steps are considered be well-understood, routine, and convention activities, it would be reasonable to suggest that the ordinary artisan would find these steps to be obvious.
With respect to claim 39, Liu and Macpherson provide for the pharmaceutical composition claimed. Ng indicates that these cells are expected to be CD146+.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 8-14, 23, 24, 32, 33 and 36-39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-17 of copending Application No. 16/092,119 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims provide for overlapping inventions, with slightly differing scope. Claims 8-14 of application ‘119 provide for a product-by-process mesenchymal stem cells composition. These mesenchymal stem cells compositions appear to by the same as, or similar to, the product-by-process mesenchymal stem cell composition described in claim 39.
With respect to the method claims of the copending application, the application provides for a method of acquiring and isolating mesenchymal stem cells that appear to be the same stem cells as those described in the instant specification. Claims 15-17 of application ‘119 provide for methods of treating damaged tissue by administering the claimed cells; the application broadly claims tissue, but does not specify the type of damage, nor the tissue type. Many of the method claims of the instant claim-set are broadly drawn to administering the claimed cells, and would necessarily read upon methods of treating, wherein the cells are administered. Furthermore, although the instant claim-set further narrows the damage to eye-related diseases, like macular degeneration, this would necessarily read upon the broadly claimed damaged tissue of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Connor (PGPub 2013/0273570) provides for various methods of isolating CD146+ mesenchymal stem cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651